Citation Nr: 9921204	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-13 871	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a meniscectomy, left knee joint, currently rated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to February 
1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating action of the RO.  

The Board remanded the case in October 1996 for further 
development.  



FINDINGS OF FACT

1.  The veteran's claim for increase cannot be decided without a 
current VA examination to evaluate the severity of the service-
connected left knee disability.  

2.  The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for increase without good cause.  



CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected left knee disability must be denied.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.655(a), (b), 4.71a including Diagnostic Codes 5257, 5258, 5260, 
5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the case to provide the veteran with a VA 
orthopedic examination to determine the current severity of his 
service-connected left knee disability.  The examination was 
scheduled for November 19, 1998; however, the veteran failed to 
report for the examination.  

38 C.F.R. § 3.655 (a)(b) provides the following:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

(b) Original or Reopened Claim or Claim for Increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record. When the examination 
was scheduled in conjunction with any other original claim...the 
claim shall be denied.  

The veteran's failure to report for his orthopedic examination of 
the left knee on November 19, 1998, have not been explained.  As 
noted hereinabove, "[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be denied 
unless the appellant has good cause for his failure to appear." 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  As no such good 
cause has been shown, his claim for increase must be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an increased rating for the service-connected left 
knee disability is denied.  


		
	STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals


 

